Exhibit 10.3

 

Performance-Based RSUs (Platform

For Strategic Growth Objectives)

 

EARTHLINK, INC.
2011 EQUITY AND CASH INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock
Units Awarded Hereunder:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 16th day
of February, 2012, between EarthLink, Inc., a Delaware corporation (the
“Company”), and                                (the “Participant”) is made
pursuant and subject to the provisions of the Company’s 2011 Equity and Cash
Incentive Plan (the “Plan”), a copy of which is attached hereto. All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.

 

1.                                      Grant of Restricted Stock Units. 
Pursuant to the Plan, the Company, on February 16, 2012 (the “Date of Grant”),
granted to the Participant                          Restricted Stock Units, each
Restricted Stock Unit corresponding to one share of the Common Stock of the
Company (this “Award”). Subject to the terms and conditions of the Plan, each
Restricted Stock Unit represents an unsecured promise of the Company to deliver,
and the right of the Participant to receive, one share of the Common Stock of
the Company at the time and on the terms and conditions set forth herein. As a
holder of Restricted Stock Units, the Participant has only the rights of a
general unsecured creditor of the Company.

 

2.                                      Terms and Conditions.  This Award is
subject to the following terms and conditions:

 

(a)                       Expiration Date.  This Award shall expire at
11:59 p.m. on February 15, 2022 (the “Expiration Date”). In no event shall the
Expiration Date be later than 10 years from the Date of Grant.

 

(b)                       Vesting of Award.

 

(i)            In General.  Except as otherwise provided below, the outstanding
Restricted Stock Units shall be considered “Performance-Based” and shall become
eligible to become earned and payable with respect to that number of the
Performance-Based Restricted Stock Units that correlates to the performance
objectives achieved on the attached Exhibit A on or before the date set forth
for achievement of such performance objectives.  Within thirty (30) days after
achievement of each performance objective set forth on the attached Exhibit A,
an officer’s certificate shall be provided to the Committee certifying the
determination by the officers of the Company that the performance objective has
been achieved within the required time frame together with such documentation or
other details as reasonably supports the determination that the performance
objective has been achieved.  Following receipt of such officer’s certificate,
the Committee then will determine if it agrees with the officers’ determination,
and upon such agreement the applicable Performance-Based Restricted Stock Units
shall be eligible to become earned and payable with respect to that number of
the Performance-Based Restricted Stock Units that correlates to the performance
objective achieved.  If the Committee does not agree with the officers’
determination, none of the related Performance-Based Restricted Stock Units
shall become eligible to be earned and payable until it does so agree or
otherwise certifies that the performance objective has been achieved.  The
Performance-Based Restricted Stock Units that are eligible to become earned and
payable shall then become earned and payable on the third anniversary of the
Date of Grant, provided the Participant has been continuously employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
such time.  Notwithstanding any other provision of this Agreement, none of the
Performance-Based Restricted Stock Units shall be eligible to become earned and
payable if the related performance objectives set forth on the attached
Exhibit A are not achieved by the date set forth therein.

 

--------------------------------------------------------------------------------


 

(ii)           Reduction in Workforce.  If the Participant’s employment or
service is terminated by the Company or an Affiliate and the Participant is
entitled to receive severance benefits under any severance plan maintained by
the Company or an Affiliate, then, to the extent not earned and payable
previously, the Performance-Based Restricted Stock Units that are eligible to
become earned and payable at that time shall become earned and payable on
termination of the Participant’s employment or service by the Company or an
Affiliate under circumstances in which the Participant is entitled to receive
such severance benefits, on the same basis they would have become earned and
payable if the Performance-Based Restricted Stock Units that are eligible to
become earned and payable at that time had been scheduled to become earned and
payable pro rata as of each monthly anniversary of the Date of Grant based upon
the Participant’s continued employment or service from the Date of Grant until
the termination of the Participant’s employment with or service to the Company
and it Affiliates (giving the Participant credit for continuous employment or
service from the Date of Grant until the termination of the Participant’s
employment or service) (rounded to the nearest whole share).  Notwithstanding
the foregoing, none of the Performance-Based Restricted Stock Units that are not
then eligible to become earned and payable shall become earned and payable on
termination of the Participant’s employment or service by the Company or an
Affiliate under circumstances in which the Participant is entitled to receive
severance benefits under any severance plan maintained by the Company or an
Affiliate.

 

(iii)          Change in Control.  In the event no provision is made for the
continuance, assumption or substitution by the Company or its successor in
connection with a Change in Control of the Performance-Based Restricted Stock
Units, then, contemporaneously with the Change in Control, the Performance-Based
Restricted Stock Units shall become earned and payable in full, to the extent
not earned and payable previously, provided the Participant has remained
continuously employed by, or providing services to, the Company or any Affiliate
from the Date of Grant until the Change in Control; provided that the
Performance-Based Restricted Stock Units shall not become earned and payable in
connection with the Change in Control if the date for attainment of the
performance objective on which such Performance-Based Restricted Stock Units
would have become eligible to become earned and payable has passed as of the
date of the Change of Control without achievement of the performance objective. 
If provision is made for the continuance, assumption or substitution by the
Company or its successor in connection with the Change in Control of the
Performance-Based Restricted Stock Units, then, if the Participant’s employment
with, or service to, the Company and its Affiliates is terminated by the Company
or any Affiliate for any reason other than Cause, death or Disability or by the
Participant for Good Reason, on or within twenty-four (24) months after the
Change in Control, the Performance-Based Restricted Stock Units shall become
earned and payable in full, to the extent not earned and payable previously;
provided that the Performance-Based Restricted Stock Units shall not become
earned and payable upon such termination of the Participant’s employment with,
or service to, the Company and its Affiliates if the date for attainment of the
performance objective on which such Performance-Based Restricted Stock Units
would have become eligible to become earned and payable has passed as of the
date of the Change of Control without achievement of the performance objective. 
“Good Reason” means the Participant’s voluntary termination of employment or
service with the Company and its Affiliates other than on death or Disability
and based on:

 

(1)           The assignment to the Participant of duties materially
inconsistent with the Participant’s position and status with the Company or
Affiliate as they existed immediately prior to the Change in Control, or a
substantial diminution in the Participant’s title, offices or authority, or in
the nature of the Participant’s other responsibilities, as they existed
immediately prior to the Change in Control, except in connection with the
Participant’s termination of employment or service by the Company or an
Affiliate for Cause or on account of Disability or death or by the Participant
other than for Good Reason; or

 

(2)           A material reduction by the Company or an Affiliate in the
Participant’s base salary as in effect immediately prior to the Change in
Control or as the Participant’s salary may be increased from time to time,
without the Participant’s written consent; or

 

(3)           A material reduction by the Company or an Affiliate in the target
cash bonus payable to the Participant under any incentive compensation plan(s),
as it (or they) may be modified from time to time, in effect immediately prior
to the Change in Control, or a failure by the Company or an Affiliate to
continue the Participant as a participant in such incentive compensation
plan(s) on a basis that is not materially less than the

 

2

--------------------------------------------------------------------------------


 

Participant’s participation immediately prior to the Change in Control or to pay
the Participant the amounts that the Participant would be entitled to receive in
accordance with such plan(s); or

 

(4)           The Company or an Affiliate requiring the Participant to be based
more than thirty-five (35) miles from the location where the Participant is
based immediately prior to the Change in Control, except for travel on the
Company’s or Affiliate’s business that is required or necessary to performance
of the Participant’s job and substantially consistent with the Participant’s
business travel obligations prior to the Change in Control.

 

Additionally, the Participant must give the Company or Affiliate which employs
the Participant notice of any event or condition that would constitute “Good
Reason” within thirty (30) days of the event or condition which would constitute
“Good Reason,” and upon receipt of such notice the Company or Affiliate shall
have thirty (30) days to remedy such event or condition, and if such event or
condition is not remedied within such thirty (30)-day period, any termination of
employment by the Participant for “Good Reason” must occur within sixty (60)
days after the period for remedying such condition or event has expired.

 

(iv)          Vesting Date.  Outstanding Performance-Based Restricted Stock
Units shall be forfeitable until they become earned and payable as described
above. Each date upon which the respective Restricted Stock Units become earned
and payable shall be referred to as a “Vesting Date” with respect to such number
of Restricted Stock Units.

 

(c)           Settlement of Award.  Subject to the terms of this Section 2 and
Section 3 below, the Company shall issue to the Participant one share of Common
Stock for each Performance-Based Restricted Stock Unit that has become earned
and payable under Section 2(b) above and shall deliver to the Participant such
shares as soon as practicable after (and within thirty (30) days of) the
respective Vesting Date. As a condition to the settlement of the Award, the
Participant shall be required to pay any required withholding taxes attributable
to the Award in cash or cash equivalent acceptable to the Committee. However,
the Company in its discretion may, but is not required to, allow the Participant
to satisfy any such applicable withholding taxes (but only for the minimum
required withholding) (i) by allowing the Participant to surrender shares of
Common Stock that the Participant already owns, (ii) through a cashless
transaction through a broker, (iii) by means of a “net settlement” procedure,
(iv) by such other medium of payment as the Committee shall authorize or (v) by
any combination of the allowable methods of payment set forth herein.

 

3.             Termination of Award.  Notwithstanding any other provision of
this Agreement, outstanding Restricted Stock Units that have not become earned
and payable prior to the Expiration Date shall expire and may not become earned
and payable after such time.  Additionally, any Performance-Based Restricted
Stock Units that have not become earned and payable on or before the termination
of the Participant’s employment with the Company and its Affiliates, and any
Performance-Based Restricted Stock Units with respect to which the applicable
performance period has passed without achievement of the related performance
objective, shall expire and may not become earned and payable after such time.

 

4.             Shareholder Rights.  Except as set forth in Section 6 below, the
Participant shall not have any rights as a shareholder with respect to shares of
Common Stock subject to any Performance-Based Restricted Stock Units until
issuance of the shares of Common Stock. The Company may include on any
certificates or notations representing shares of Common Stock issued pursuant to
this Award such legends referring to any representations, restrictions or any
other applicable statements as the Company, in its discretion, shall deem
appropriate.

 

5.             Transferability.  Except as provided herein, this Award is
nontransferable except by will or the laws of descent and distribution. If this
Award is transferred by will or the laws of descent and distribution, the Award
must be transferred in its entirety to the same person or persons or entity or
entities. Notwithstanding the foregoing, the Participant, at any time prior to
the Participant’s death, may transfer all or any portion of this Award to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as are appropriate for such
transferees to be included in the class of transferees who may rely on a
Form S-8 registration statement under the Securities Act of 1933 to sell shares
received pursuant to the Award. Any such transfer will be permitted only if

 

3

--------------------------------------------------------------------------------


 

(i) the Participant does not receive any consideration for the transfer and
(ii) the Committee expressly approves the transfer. Any transferee to whom this
Award is transferred shall be bound by the same terms and conditions that
governed the Award during the time it was held by the Participant (which terms
and conditions shall still be read from the perspective of the Participant);
provided, however, that such transferee may not transfer the Award except than
by will or the laws of descent and distribution. Any such transfer shall be
evidenced by an appropriate written document that the Participant executes and
the Participant shall deliver a copy thereof to the Committee on or before the
effective date of the transfer. No right or interest of the Participant or any
transferee in this Award shall be liable for, or subject to, any lien, liability
or obligation of the Participant or transferee.

 

6.             Cash Dividends.  For so long as the Participant holds outstanding
Performance-Based Restricted Stock Units under this Award, if the Company pays
any cash dividends on its Common Stock, then the Company will pay the
Participant in cash for each outstanding Performance-Based Restricted Stock Unit
covered by this Award as of the record date for such dividend, less any required
withholding taxes, the per share amount of such dividend that the Participant
would have received had the Participant owned the underlying shares of Common
Stock as of the record date of the dividend if, and only if, the
Performance-Based Restricted Stock Units become earned and payable and the
related shares of Common Stock are issued to the Participant. In that case, the
Company shall pay such cash amounts to the Participant, less any required
withholding taxes, at the same time the related shares of Common Stock are
delivered. The additional payments pursuant to this Section 6 shall be treated
as a separate arrangement.

 

7.             Change in Capital Structure.  The terms of this Award shall be
adjusted in accordance with the terms and conditions of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock splits, subdivisions or consolidations of shares
or other similar changes in capitalization.

 

8.             Notice.  Any notice or other communication given pursuant to this
Agreement, or in any way with respect to the Award, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:

 

 

 If to the Company:

EarthLink, Inc.
1375 Peachtree Street
Level A
Atlanta, Georgia 30309
Attention: General Counsel

 

 

 If to the Participant:







 

10.          No Right to Continued Employment or Service.  Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan or this
Award constitutes or is evidence of any agreement or understanding, express or
implied, that the Company or any Affiliate will retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.

 

11.          Agreement to Terms of Plan and Agreement.  The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions.

 

12.          Tax Consequences.  The Participant acknowledges that (i) there may
be tax consequences upon acquisition or disposition of the shares of Common
Stock issued pursuant to this Award or the receipt of cash dividends hereunder
and (ii) Participant should consult a tax adviser prior to such acquisition or
disposition or receipt. The Participant is solely responsible for determining
the tax consequences of the Award and for satisfying

 

4

--------------------------------------------------------------------------------


 

the Participant’s tax obligations with respect to the Award (including, but not
limited to, any income or excise taxes resulting from the application of Code
Section 409A), and the Company shall not be liable if this Award is subject to
Code Section 409A.

 

13.          Binding Effect.  Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.

 

14.          Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.

 

15.          Counterparts.  This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument.

 

16.          Miscellaneous.  The parties agree to execute such further
instruments and take such further actions as may be necessary to carry out the
intent of the Plan and this Agreement. This Agreement and the Plan shall
constitute the entire agreement of the parties with respect to the subject
matter hereof.

 

17.          Section 409A.  Notwithstanding any other provision of this
Agreement, it is intended that payments hereunder will not be considered
deferred compensation within the meaning of Section 409A of the Code. For
purposes of this Agreement, all rights to payments hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code. Payments hereunder are intended to
satisfy the exemption from Section 409A of the Code for “short-term deferrals.”
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any payments hereunder are subject to taxes, penalties or
interest as a result of failing to be exempt from, or comply with, Section 409A
of the Code.

 

18.          Governing Law.  This Agreement shall be governed by the laws of the
State of Delaware, except to the extent federal law applies.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

[Participant’s Name]

 

 

 

6

--------------------------------------------------------------------------------